Wells, J.
The facts stated would warrant the inference that James W. Keegan, after he came of age, ratified and affirmed the mortgage given by him and the plaintiff, while both were minors. A part of the consideration, which was executory when the mortgage was delivered, was received after James W. Keegan arrived at full age; and a payment of $50 was made upon the debt. This being an inference of fact, and being necessarily involved in the judgment for the defendant in the court below, it must be presumed to have been so found there. That judgment is conclusive upon all facts and all inferences of fact involved in it. Only questions of law can be brought up on appeal.
As one copartner could make a valid mortgage of the personal property of the firm, his affirmance of a voidable mortgage was sufficient to give it validity, at least to the extent of his interest in the property and that is sufficient to defeat this action of replevin. Judgment for the defendant affirmed.